                Case 5:21-mj-70186-MAG Document 6 Filed 02/09/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          Jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 21-mj-70186-MAG-1
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16   FRANCISCO JAVIER DIAZ-RAMIREZ,                   )
                                                      )
17            Defendant.                              )
                                                      )
18

19            The United States, by and through its counsel of record, and defendant, Francisco Javier Diaz-
20 Ramirez, by and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, the defendant was arrested on February 3, 2021, and made his initial appearance on a
22 Complaint on February 4, 2021.

23            Whereas, at the request of the Parties, the Court scheduled a detention hearing for February 9,
24 2021.

25            Whereas the Parties request a continuance of the detention hearing from February 9, 2021 to
26 February 12, 2021, at 1:00 p.m.

27            Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
28 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

     Stipulation and Proposed Order                   1
     CR 21-mj-70186-MAG-1
                Case 5:21-mj-70186-MAG Document 6 Filed 02/09/21 Page 2 of 3




 1 within 30 days of arrest). The Parties agree that this waiver of time is necessary because defendant,

 2 Francisco Javier Diaz-Ramirez, requires additional time to prepare a potential release plan, including

 3 housing and bail resources.

 4           Whereas, the Parties agree that the detention hearing be continued to February 12, 2021, at 1:00

 5 p.m., and that to time be waived from February 9, 2021 to February 12, 2021, for purposes of 18 U.S.C.

 6 § 3161(b) and Rule 5.1(c).

 7

 8                                                       Respectfully submitted,

 9 DATED: February 9, 2021                               DAVID L. ANDERSON
                                                         United States Attorney
10

11                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
12                                                       Assistant United States Attorney

13

14

15
     DATED: February 9, 2021
16                                                       /s/ Varell Fuller
                                                         VARELL FULLER
17                                                       Assistant Federal Public Defender
                                                         Attorney for Michelle Grieb
18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  2
     CR 21-mj-70186-MAG-1
                Case 5:21-mj-70186-MAG Document 6 Filed 02/09/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant Francisco Javier Diaz-

 3 Ramirez, and their respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED

 4 that time be waived from February 9, 2021 to February 12, 2021, for purposes of 18 U.S.C. § 3161(b)

 5 and Rule 5.1(c), and the detention hearing should be continued from February 9, 2021 to February 12,

 6 2021, at 1:00 p.m.

 7
     IT IS SO ORDERED.
 8

 9
     DATED:       February 9, 2021                              _____________________________
10                                                              HON. VIRGINIA K. DEMARCHI
11                                                              United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  3
     CR 21-mj-70186-MAG-1
